DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The office action sent in response to Applicant’s communication received on 10/8/2021 for the application number 17497797. The office hereby acknowledges receipt of the following placed of record in the file: Specification, Abstract, Oath/Declaration and claims. 
Priority
This application is a continuation of application # #15994795 filed on 5/31/2018 which is a continuation of application# 15274859 filed on 9/23/2016 which has a prior provisional date of 6/9/2016
Claims 1-17 are presented for examination. 
Information Disclosure Statement
The information disclosure submitted on 11/22/2022, 12/17/2021,  1/13/2022, 6/6/2022, 6/29/2022, 7/15/2022 and 10/12/2022 were  filed before the mailing data of the first office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 12 -17 are rejected under 35 U.S.C. 103 as being unpatentable over  Nagasaka ( US Pub: 20180349084) and further in view of Weilhammer ( US Pub: 20140324429) and further in view of Gomes ( Mining Recurring Concepts in a Dynamic Feature Space) 

Regarding claim 1, Nagasaka  teaches an electronic device, comprising: one or more processors; and memory storing one or more programs configured to be executed by the one or more processors (device, Para 0046-0048) , the one or more programs including instructions for: receiving a user request defining a request for a first device of an established location to perform an action ( user quest for e.g. ( turn on air conditioner), Para 0065)  and a condition that is required to be satisfied prior to performing the action, wherein the condition is defined using a relative term in the user request ( please turn on the air conditioner when (temperature) becomes 29° C, para 0066 system realizes term such as hot, Para 0162); determining, based on the user request and the relative term, an actionable intent of performing the action with the first device of the established location when an actual value of a characteristic of a second device of the established location satisfies the condition ( “please turn on the air conditioner only in the case where there is a person” (by voice, for example) in a state in which a correspondence relation between an event “when temperature becomes 29° C.” and a process of “turning on the air conditioner” has already been recorded on the storage unit 130 as a program. In this case, the information processing device 10 adds a condition to a program such that the process of “turning on the air conditioner” is executed in the case where the event “when temperature becomes 29° C.” occurs and the condition that “there is a person” is satisfied, Para 0166; wherein the second device is a thermometer, Para 0129-0130) , wherein determining the actionable intent includes: determining, based on the characteristic of the second device of the established location, a quantitative threshold value corresponding to the relative term defining the condition ( too hot is a value in thermometer, Para 0129-0130, 0166-0167) , receiving data associated with the characteristic of the second device of the established location ( thermometer is a room, Para 0089) ; determining, based on the received data, that the actual value of the characteristic of the second device satisfies the condition as defined by the quantitative threshold value ( for e.g. too hot in the room, Para 0066-0067, 0089, 0129-0130, 0166-0167) ; and in accordance with a determination that the actual value of the characteristic of the second device satisfies the condition as defined by the quantitative threshold value, causing the first device to perform the action ( turning on the air conditioner, Para 0166-0167) 

Although Nagasaka teaches the agent recognizes what hot and cold meant by the system and it relates to the  temperature ( Para 0162), and further temperature is related to closing the curtains/blinds, Nagasaka does not explicitly teaches wherein determining the user intent includes determining, based on a historical distribution of values for the characteristic of the second device of the established location, a quantitative threshold value corresponding to the relative term defining the condition wherein the quantitative threshold value is a predetermined percentile of the historical distribution
However Weilhammer teaches wherein determining the user intent includes determining, based on a history  of values( for e.g. “ I am cold” will be stored as “air conditioner system being off”, which also incorporates closing the window, Para 0095)  for the characteristic of the second device of the established location, wherein a quantitative threshold value corresponding to the relative term defining the condition n( cold, hot etc. Para 0088, 0095)  defining the criterion based at least on historical data  ( based on learning, Para 0095; rain meaning window up and wipers on, Para 0102)
It would have been obvious having the teachings of Nagasaka  to further include the concept of Weilhammer before effective filing date so that senses of the word can be stored which make the system more personalable to the user ( Para 0011, Weilhammer) 

Nagasaka modified by Weilhammer does not explicitly teach wherein a quantitative threshold value corresponding to the relative term defining the condition wherein the quantitative threshold value is a predetermined percentile of the historical distribution
However Gomes teaches wherein a quantitative threshold value corresponding to the relative term defining the condition wherein the quantitative threshold value is a predetermined percentile of the historical distribution ( historical distribution using percentile, 1. Feature Evaluation and Selection; Fig 2; concept previously occurred reappeared, 2. Context-Concepts Relation History) 
 It would have been 

Regarding claim 2, Nagasaka as above in claim 1, teach , wherein the characteristic of the second device of the established location is a device characteristic of a sensor of the second device of the established location ( thermometer, Para 0129-0130) 

Regarding claim 3, Nagasaka as above in claim 1, teach wherein determining, based on the received data, that the actual value of the characteristic of the second device satisfies the condition as defined by the quantitative threshold value includes: determining whether the actual value of the characteristic of the second device is greater than the quantitative threshold value ( for e.g. too hot is 29 degree, Para 0162) 

Regarding claim 4, Nagasaka as above in claim 1, teach, wherein determining, based on the received data, that the actual value of the characteristic of the second device satisfies the condition as defined by the quantitative threshold value includes: determining whether the actual value of the characteristic of the second device is less than the quantitative threshold value ( thermometer broadcast, Para 0129-0130) 

Regarding claim 5, Nagasaka as above in claim 1, teach, wherein causing the first device to perform the action further comprises: providing instructions that cause the first device of the established location to perform the action ( turn on AC, Para 0166-0167) 

Regarding claim 6, Nagasaka as above in claim 1, teach, wherein the actionable intent is associated with a second condition, and wherein causing the first device to perform the action is further performed in accordance with a determination that the second condition is satisfied ( turn on AC when temperature reaches certain temperature, Para 0166-0167; 0066-0067) 

Regarding claim 6, Nagasaka as above in claim 7, teach, wherein satisfying the second condition requires that a current time be equal to a reference time ( light is turned on after predetermined time when the curtain closes, Para 0093; 0126, 0047- an information processing device 10 placed on a shelf in a living room tilts its head such that its eyes faces upward, gradually light its eyes, and displays the current time (scene N11). In addition, a clock in a user's bedroom outputs a predetermined piece of music when the current time becomes the wake-up time (scene N12))

Regarding claim 8, Nagasaka as above in claim 6, teach wherein the one or more programs further include instructions for: receiving second data associated with the second condition; and determining from the received second data whether the second condition is satisfied (  an information processing device 10 placed on a shelf in a living room tilts its head such that its eyes faces upward, gradually light its eyes, and displays the current time (scene N11). In addition, a clock in a user's bedroom outputs a predetermined piece of music when the current time becomes the wake-up time (scene N12)), Para 0047, 0051) 

Regarding claim 12, Nagasaka as above in claim 1, teach wherein the characteristic of the second device is a temperature characteristic ( thermostat, Para 0126-0132) 

Regarding claim 13, Nagasaka as above in claim 1, teach, wherein the characteristic of the second device is a time characteristic ( can be timer, Para 0047-0051) 

Regarding claim 14, Nagasaka as above in claim 1, teach, wherein the characteristic of the second device is an illuminance characteristic ( lighting the eyes, Para 0047) 

Regarding claim 15, Nagasaka as above in claim 1, teach, wherein the characteristic of the second device is a sound intensity characteristic ( sound, Para 0051 when the time becomes a particular time) 

Regarding claim 16, arguments analogous to claim 1, are applicable. In addition Nagasaka teaches A non-transitory computer-readable storage medium storing one or more programs ( Para 0163) 
Regarding claim 17, arguments analogous to claim 1, are applicable. In addition Nagasaka teaches A method for operating a digital assistant ( method, Para 0001) 
Claims 9-11   are rejected under 35 U.S.C. 103 as being unpatentable over  Nagasaka ( US Pub: 20180349084) and further in view of Weilhammer ( US Pub: 20140324429) and further in view of Gomes ( Mining Recurring Concepts in a Dynamic Feature Space)  and further in view of Lang ( US Pub:20170242653)   
Regarding claim 9, Nagasaka as above in claim 1, teaches  wherein determining the actionable intent of performing the action with the first device of the established location when the actual value of the characteristic of the second device of the established location satisfies the condition ( Para 0126-0132)  retrieving a plurality of devices of the established location ( fig 18) 
While Nagasaka does not teach  determining includes: retrieving a data structure representing a plurality of devices of the established location 
However Lang teaches  determining includes: retrieving a data structure representing a plurality of devices of the established location( computing devices in the playback zone…user intent is determined based on that, Para0163-0156, Fig 1, Para 0047; data structure, Para 0532 )
It would have been obvious having the teachings of Nagasaka and Weilhammer and Gomes to further modify with the concept of Lang before effective filing date to be able to more appropriately choose the desired device ( Para 0164, Lang) 

Regarding claim 10, Nagasaka modified by Lang as above in claim 9, teaches , wherein the one or more programs further include instructions for: determining one or more possible device characteristics corresponding to the user request ( temperature related to the thermometer, light has a be the light, Para 0126-0132, 0166-0167) ; determining, based on the data structure, one or more candidate devices of the established location (Fig 18, Nagasaka;  data structure for the choosing a zone, Para 0156-0163, Fig 1) ; and selecting, based on the data structure and on the possible device characteristics, the first device from the one or more candidate devices (zone selected, Para 0163, Lang; device selected based on the location of devices for e.g. thermometer or AC etc., Nagasaka)  

Regarding claim 11, Nagasaka modified by Lang as above in claim 9, teaches wherein the one or more programs further include instructions for: determining, based on the data structure ( data structure, Lang, Para 0532) , the second device based on a relationship between the second device and the first device ( devices connected , for e.g. blinds off based on curtains, Para 0096, Fig 18 ) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674